DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6, 8-13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Jones reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Jones to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Jones assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim 1 recitation of “comprising” is unclear, as it is unknown whether this relates to the claimed “security inlay”, “optically recognizable characters” or “identity document”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1, 14 and 18 recitations of “base colors cyan, magenta and yellow” are unclear.  Are “base” versions of these colors supposed to differ from ordinary shades of such?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 3 recites the limitation "the action"; and ii) claim 13 recites the limitation “the region of the depression”.  
The claim 4 recitations of “to be blacked by laser light” renders the exact scope of the claim unclear.  Must the respective layers actually be blackened by laser light, or are the merely capable of being blackened by laser light?  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 8 recitations of “in each case” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 16 recitation of “in particular” renders the exact scope of the claim unclear, as it is unknown whether the associated “polycarbonate or polyethylene terephthalate” are actually required portions of the claim.  Please review/revise/clarify.
The claim 18 recitation of “comprising” is unclear, as it is unknown whether this relates to the claimed “production device”, “security inlay” or “identity document”.  Exactly what structure/configuration is sought?  Please review/revise/clarify. 
Claims 2, 5-7, 9-12, 15, 17 and 19-20 are rejected as depending (directly or indirectly) from rejected independent claims 1, 14 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14 and 18-19 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0057040 to Jones et al. (“Jones”).
	Regarding claim 1, Jones anticipates a security inlay (e.g. layers of identification document 100, as shown in fig. 13A) having optically recognizable characters (e.g. the plurality of indicia shown in fig. 14) for an identity document (e.g. identification document 100), comprising: i) a first transparent (per para. 111, adhesives may be transparent) layer (e.g. layer of adhesive 132, as shown in fig. 13A), ii) a second transparent (per para. 13, such an overlaminate may be optically clear) layer (e.g. upper instance of front outer laminate layer 124, as shown in fig. 13A), iii) a color coating (e.g. optically variable indicia of variable data 136, as shown in fig. 13A) which is located on (fig. 13A) the first transparent layer (132) and is transparent to infrared light (per para. 47, such optically variable indicia of variable data 136 may be formed using UV ink, thermochromic ink or ink comprising ferrofluids, as opposed to IR ink) and which is formed from base colors cyan, magenta and yellow (para. 17 and 19), and iv) a first UV (per para. 47, such optically variable indicia may be formed using UV ink) color coating (e.g. covert indicia 122, as shown in fig. 13A and discussed at para. 197) which is located on (fig. 13A) the first transparent layer (132) and/or on (fig. 13A) the color coating (136) and which reflects at least UV light (per para. 47, such optically variable indicia may be formed using UV ink) in a first wavelength range (e.g. light within the ultraviolet wavelength range), wherein a) the first and second transparent layers (132 and 124, respectively) are bonded together (fig. 13A), b) at least one (e.g. 132) of the first and second transparent 
	Regarding claim 7, Jones anticipates the security inlay for an identity document as claimed in claim 1, wherein at least one of the first and second transparent layers (132 and aforementioned upper instance of front outer laminate layer 124) is manufactured from polycarbonate (para. 111 and 170) or polyethylene terephthalate.
	Regarding claim 14, Jones anticipates a method for producing (para. 47 and 51-52) a security inlay (e.g. layers of identification document 100, as shown in fig. 13A) having optically recognizable characters (e.g. the plurality of indicia shown in fig. 14) for an identity document (e.g. identification document 100), comprising the steps: i) providing a first transparent (per para. 111, adhesives may be transparent) layer (e.g. layer of adhesive 132, as shown in fig. 13A), ii) providing a second transparent 
	Regarding claim 18, Jones anticipates a production device (e.g. device discussed at para. 55) for producing (para. 47 and 51-52) a security inlay (e.g. layers of identification document 100, as shown in fig. 13A) for an identity document (e.g. identification document 100), comprising: i) a laser device (e.g. a device producing the lasers discussed at para. 196 and 199) which is arranged and configured to produce blackened sections (e.g. personal information 114 and variable data 131, respectively, as shown 
	Regarding claim 19, Jones anticipates the production device for producing a security for an identity document as claimed in claim 18, further comprising: a laminating device (e.g. laminating station discussed at para 31) which is arranged and configured to bond together the first transparent layer (132) and at least one further layer (e.g. aforementioned upper instance of front outer laminate layer 124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637